Citation Nr: 0308135	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the cervical spine and shoulders.  

2.  Entitlement to service connection for unspecified 
disabilities claimed as due to gas chamber exposure, mustard 
gas, tear gas, Agent Orange, radiation exposure, drug 
experimentation and human experimentation.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
hypertensive cardiovascular disease.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
lung disability and density.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
acute situational maladjustment - paranoid personality 
disorder.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen the claim to service connection for 
radiation colitis.  

7.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
headaches.  

(Claims of service connection for a lung disability and 
headaches (given the decision below reopening these two 
claims), as well as post-traumatic stress disorder, urinary 
problems other than balanitis xerotica, leukoplakia, post 
meatal stricture and chronic prostatitis, skin disorders, 
hearing loss, tinnitus and a scar about the left hand will be 
the subjects of a later decision following Board 
development.)  

(The issues of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
prior to August 12, 1993; entitlement to fee basis outpatient 
chelation therapy; and entitlement (of the veteran's son) to 
the payment of educational benefits under Chapter 35, Title 
38, United States Code for periods enrollment in college from 
September 1990 to May 1995, are the subjects of separate 
decisions of the Board.)  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the RO.  A 
hearing addressing some of the issues in appellate status was 
held at the RO in March 1996.  

In a statement attached to his February 1999 Substantive 
Appeal, the veteran essentially indicated that his service-
connected fisdtulectomy with external hemorrhoids was more 
disabling than currently evaluated.  This matter is referred 
to the RO for appropriate action.  

Finally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's reopened 
claims (given the decision below) of entitlement service 
connection for a lung disability and headaches, as well as 
claims for service connection for post-traumatic stress 
disorder, urinary problems other than balanitis xerotica, 
leukoplakia, post meatal stricture and chronic prostatitis, 
skin disorders, hearing loss, tinnitus and a scar about the 
left hand pursuant to authority granted by 67 Fed. Reg. 
3,099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing these issues. 




FINDINGS OF FACT

1.  In a July 1978 decision, the RO denied the claims of 
service connection for headaches and acute situational 
maladjustment.  This was the last disallowance of each of 
these claims.  

2.  In a February 1990 decision, the Board denied the claims 
of service connection for a heart disorder to include 
hypertension, a lung disorder and radiation colitis.  This 
was the last disallowance of each of these claims.  

3.  With regard to the claims of service connection for 
headaches and a lung disability and density, the evidence 
added to the record since July 1978 and February 1990, 
respectively, includes that which is relevant and probative 
of the issues at hand and is so significant that it must be 
considered in order to fairly decide the merits of these 
claims.  

4.  With regard to the claims of service connection for acute 
situational maladjustment - paranoid personality disorder, a 
hypertensive cardiovascular disorder and radiation colitis, 
the additional evidence associated with the claims file since 
July 1978 (with respect to the personality disorder) and 
February 1990 (with respect to the latter two disabilities), 
does not bear directly and substantially upon these specific 
matters under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide these 
claims.  

5.  The veteran is not shown to suffer from arthritis of the 
cervical spine and shoulders due to any event related to his 
extensive period of service.  

6.  The veteran is not shown to have current disability due 
to gas chamber exposure, mustard gas, tear gas, Agent Orange, 
radiation exposure, drug experimentation or other human 
experimentation.  



CONCLUSIONS OF LAW

1.  A July 1978 RO decision that denied the claims of service 
connection for headaches and acute situational maladjustment 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).  

2.  A February 1990 Board decision that denied the veteran's 
claims of service connection for a heart disorder to include 
hypertension, a lung disorder and radiation colitis is a 
final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  

3.  The evidence submitted in support of the attempt to 
reopen the claims of service connection for a lung disability 
and density and headaches is new and material, and these 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

4.  The evidence submitted in support of the attempt to 
reopen the claims of service connection for acute situational 
maladjustment - paranoid personality disorder, a hypertensive 
cardiovascular disorder and radiation colitis, is not new and 
material, and these claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

5.  The veteran's disability manifested by arthritis of the 
cervical spine and shoulders is not due to disease or injury 
that was incurred in or aggravated by service; nor may any be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).  

6.  The veteran is not shown to have disability due to gas 
chamber exposure, mustard gas, tear gas, Agent Orange, 
radiation exposure, drug experimentation and human 
experimentation or other disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Introduction

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The applications 
to reopen the claims for service connection listed above 
(i.e. the "new and material evidence" claims) were received 
in 1993, and as such, the version of § 3.156(a) in effect 
prior to August 29, 2001 is for application.  

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  

Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's applications to reopen the claims listed above.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claims on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the veteran's claims as the 
requirements of such authority have been satisfied.  

Specifically, the record reflects that the veteran was sent a 
letter in September 2001 which explained, among other things, 
the VCAA.  The veteran (and his representative, who was sent 
a copy of the letter) were notified, essentially, of the 
evidence, not previously submitted, necessary to substantiate 
the claims, what evidence he was being expected to obtain and 
submit (or provide information to allow the RO to obtain such 
evidence), and what evidence the RO would obtain.  

As well, during the course of this appeal the veteran was 
issued a Statement of the Case and a Supplemental Statement 
of the Case.  These documents contained the pertinent laws 
and regulations governing these claims and the reasons for 
the denial of the claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis 
or cardiovascular renal disease (to include hypertension), a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis and cardiovascular renal disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  

In a July 1978 decision, the RO denied the veteran's original 
claims of service connection for heart disease, headaches and 
acute situational maladjustment.  At that time, the RO 
concluded that heart disease and headaches were not currently 
shown by the evidence of record and that acute situational 
maladjustment was not a disability for VA compensation 
purposes.  

In a November 1978 decision the RO denied the veteran's claim 
of service connection for a lung disorder, noting that while 
a lung density of questionable significance was seen on a 
contemporaneous X-ray study there was no evidence of a 
disability.  

In a February 1990 decision, the Board denied service 
connection for a lung disorder, a heart disorder to include 
hypertension, and radiation colitis.  The Board found that a 
chronic heart disorder to include hypertension was not 
present in service or manifest to a compensable degree within 
a year of service; that a lung disorder was not shown in 
service and that a lung density shown on X-ray study was not 
clinically associated with a disease; and that colitis was 
not shown in service or thereafter.  

Although notified of the RO decisions of July and November 
1978, the veteran did not appeal these decisions.  Hence, 
they are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  As well, the 
February 1990 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2002).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In December 1993, the veteran applied to reopen the claims of 
service connection for, among other things, a hypertensive 
cardiovascular disease, a lung disability and density, an 
acute situational maladjustment - paranoid personality 
disorder, radiation colitis and filed claims of service 
connection for headaches, arthritis of the cervical spine and 
shoulders, and for unspecified disability due to gas chamber 
exposure, mustard gas, tear gas, Agent Orange, radiation 
exposure, drug experimentation and human experimentation; the 
latter claims had not been previously adjudicated.  

Regarding the heart disease, lung, personality disorder, 
radiation colitis, and headaches claims, the Board is 
required to give consideration to all of the evidence 
received since the last disallowance of each claim on any 
basis. Evans. 




New and Material Evidence

a.  Hypertensive Cardiovascular Disease.

In the February 1990 decision, the Board noted that, while a 
corpsman in January 1976 indicated in an unsigned report that 
a diagnostic test consistent with chronic congestive heart 
failure was made in October 1974, members of cardiology 
service in February 1977 (in conjunction with a Medical Board 
Evaluation) indicated that there was no evidence of coronary 
artery disease as an etiology of chest pain complaints by the 
veteran during service.  The Board noted that, on VA 
examination of October 1986, the veteran was diagnosed with 
hypertensive cardiovascular disorder and coronary 
insufficiency; however, as noted hereinabove, denied the 
claim because heart disease (to include hypertension) was not 
present in service or manifest to a compensable degree within 
one year of service.  

The relevant evidence received since the February 1990 Board 
decision (i.e. the last disallowance of this claim) includes 
the report of an August 1996 VA examination and various 
contentions made by the veteran, to include his testimony 
given during the March 1996 RO hearing.  

The findings on the VA examination of August 1996 included 
that the veteran's heart had regular sinus rhythm and no 
murmurs, and that an electrocardiogram (ECG) confirmed a 
diagnosis of septal myocardial infarction.  As a result of 
this examination, the veteran was diagnosed with coronary 
artery disease, Class IV angina, and a previous history of 
anteroseptal myocardial infarction with no symptoms of left 
ventricular dysfunction.  

During the March 1996 RO hearing, the veteran testified that 
he had high blood pressure during service and was given 
medication for this condition and that he was told that he 
had chronic congestive heart failure in 1974 but was not 
hospitalized.  

In various statements of record, the veteran and his 
representatives (he has been represented by different 
individuals/service organizations at different times) noted 
that, essentially, the complaints of chest pain in service 
and the notation of chronic congestive heart failure in the 
above-referenced service report demonstrated that the veteran 
indeed suffered from heart disease in service and that this 
was supported by the post-service medical evidence.  

The newly submitted medical evidence in this regard does not 
present a nexus between the claimed hypertensive 
cardiovascular disease and any event during his service, to 
include the complaints of chest pain or the January 1976 
notation.  The assertions advanced by the veteran and his 
representative to this extent are duplicative of earlier 
contentions made prior to the February 1990 Board decision 
that, as noted, were addressed in that decision.  

The Board adds that, in a July 1987 hearing, the veteran 
reported that he took medication for hypertension in service, 
but conceded that this was not noted in the service medical 
records.  In any event, it is significant to point out that 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

As such, this evidence is not material.  It does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., whether hypertensive cardiovascular 
disease was incurred in service or within a year of the 
veteran's separation from service, and thus is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Thus, new and material evidence sufficient to reopen the 
veteran's claim of service connection for hypertensive 
cardiovascular disease has not been presented.  The 
additional medical evidence is new in the sense that that it 
previously was not before agency adjudicators.  However, it 
does not suggest that the hypertensive cardiovascular disease 
had its onset in, or is otherwise related to, the veteran's 
service.  Hence, such evidence is not material for purposes 
of reopening the claim.  




b.  Lung Disability 

As noted, in the February 1990 decision, the Board found that 
a lung disorder was not shown in service and that a lung 
density shown on X-ray study was not clinically associated 
with a disease.  The Board also noted that the post-service 
evidence did not demonstrate the presence of a chronic lung 
disorder.  

As relevant to this claim, the newly submitted evidence 
includes the reports of private medical and VA examinations, 
and the veteran's various statements and testimony.  

In an August 1996 report, Terrance J. Truitt, M.D., notes 
that he examined the veteran due to complaints including a 
breathing problem that the veteran related to multiple 
chemical exposures in service.  Dr. Truitt diagnosed the 
veteran with an apparent element of diffusing abnormality and 
significant obstruction and what sounded to be hyperactive 
bronchospastic airways.  

During the March 1996 RO hearing, the veteran testified that 
he was exposed to mustard gas in 1957 while serving at 
Bainbridge (Naval Training Station in Bainbridge, Maryland) 
and that this resulted in a lung condition.   

The Board finds that new and material evidence has been 
received sufficient to reopen the claim of service connection 
for a lung disability.  This evidence - particularly the 
medical report from Dr. Truitt - is not only new, but is also 
material because it provides evidence suggesting that the 
veteran suffers from a lung disability.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
for service connection for a lung disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


c.  Acute Situational Maladjustment - Paranoid Personality 
Disorder

As noted above, in the July 1978 decision, the RO denied the 
veteran's claim of service connection for acute situational 
maladjustment, pointing out that this condition not a 
disability for VA compensation purposes.  

In this regard, the Board points out that applicable VA 
regulations reflect that personality disorders are still not 
diseases or injuries within the applicable legislation 
dealing with service connection.  38 C.F.R. §§ 3.303(c), 
4.127 (2002). 

With that said, the continued statements to the effect that 
the veteran suffers from an acute situational maladjustment - 
paranoid personality disorder that is related to service 
cannot constitute new and material evidence.  

The personality disorders are not diseases considered to be 
within the applicable legislation dealing with service 
connection.  See Akins v. Derwinski, 1 Vet. App. 228, 230 
(1991); Jensen v. Brown, 6 Vet. App. 27, 28 (1994) (where a 
change in law and regulations may be the functional 
equivalent of new and material evidence and may provide a 
basis for reopening a claim).  


d.  Radiation Colitis

As noted above, in a February 1990 decision, the Board denied 
service connection for radiation colitis as that disability 
was not shown in service or thereafter.  

The newly submitted evidence - save the veteran's statements 
- does not serve to establish that the veteran has claimed 
radiation colitis due to any event in service.  Indeed, these 
records do not discuss the claimed radiation colitis at all.  

As such, the evidentiary record is not material.  It cannot 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran actually 
suffers from radiation colitis much less whether this 
disability was incurred in or aggravated by service, and thus 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In some of the various statements submitted by the veteran, 
he has indicated that service connection was previously 
established for this disability and that he was seeking and 
increased disability rating for the disability (see, for 
example, the statement attached to his February 1999 
substantive appeal).  

The Board points out that such is simply not the case and is 
left to assume that the veteran is referring to his service-
connected fisdtulectomy with external hemorrhoids established 
by rating action of July 1978.  As noted in the introduction, 
the Board has referred this claim for appropriate action.  

In any event, the additional material submitted since 
February 1990 does not constitute new and material evidence 
sufficient to reopen the veteran's claim of service 
connection for radiation colitis.  To the extent that the 
veteran is claiming that he indeed suffers from radiation 
colitis and that the disability is related to service, it is 
again pointed out that unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray, 5 Vet. App. 211, 214 (1993).  

The additional medical evidence arguably new in the sense 
that that it previously was not before agency adjudicators.  
However, as noted, the evidence does not show that the 
veteran suffers from radiation colitis, related to service or 
otherwise.  Hence, such evidence is not material for purposes 
of reopening the claim.  


e.  Headaches

As noted above, in the July 1978 decision, the RO denied the 
veteran's claim of service connection for headaches finding 
that they were not currently shown by the evidence of record.  
The RO noted that the veteran had complained of having had 
headaches in July 1958 during service.  

As relevant to this claim, the newly submitted evidence 
includes a VA outpatient treatment record and the veteran's 
various statements and testimony.  

A February 1984 outpatient treatment record reflects that the 
veteran presented with complaints of headaches and appears to 
have been diagnosed with headaches of twenty-two years 
duration which the veteran related to exposure to radiation 
and toxoplasma.  

The Board finds that new and material evidence has been 
received sufficient to reopen the veteran's claim of service 
connection for headaches.  This evidence is not only new, but 
is also material because it provides evidence suggesting that 
the veteran suffers from headaches that had their onset in 
service.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
for service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  




Service Connection Issues

a.  Arthritis of the Cervical Spine and Shoulders.

The veteran's service medical records are negative for 
complaints, treatment or a diagnosis of arthritis of the 
cervical spine and shoulders.  On one occasion, in June 1966, 
the veteran complained of having a sore right shoulder, and 
an examination at the time revealed slight swelling over the 
acromio-clavicular joint and a full range of motion.  X-ray 
studies of the shoulder taken at that time were negative, and 
the veteran was diagnosed with a bruised right shoulder.  The 
service medical records do not reflect any other complaints 
of shoulder soreness.  

The post-service medical records are also negative for 
treatment or a diagnosis of arthritis of the cervical spine 
and shoulders.  The report of a VA examination conducted in 
March 1993 reflects that the veteran gave a history of having 
had low back and hip difficulty.  

The relevant findings included that of limited cervical spine 
and shoulder motion, but no evidence of abnormalities 
involving the back.  A relevant impression was not given by 
the examiner as he noted that the veteran was a difficult 
person to evaluate.  It is noted that the veteran indicated 
that he would not submit to X-ray studies and did not 
willingly participate in the examination.  

The current objective medical evidence of record does not 
show that the veteran currently suffers from arthritis of the 
cervical spine or shoulders due to military service.  It is 
pointed out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

While the service medical records show that the veteran was 
treated for a bruised shoulder in 1966, this is shown to have 
been acute and transitory and resolved without residual 
disability.  

The bottom line in this case is that there is no medical 
evidence indicating that the veteran suffers from arthritis 
of the cervical spine and shoulders that is related to 
service.  The preponderance of the evidence is against this 
claim of service connection for arthritis, and as such, the 
benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 
Vet. App. 49 (1990).  

The Board points out that additional examination or opinion 
is not necessary as the evidence of record does not indicate 
that this alleged disability may be associated with the 
veteran's service.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

Further, as alluded to above, there is otherwise no further 
development required with respect to this claim because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  


b.  Unspecified Disability due to Gas Chamber Exposure, 
Mustard Gas, Tear Gas, Agent Orange, Radiation Exposure, Drug 
Experimentation, and Human Experimentation.  

As noted hereinabove, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

With respect to this claim, the veteran has not identified 
any particular current disability.  As a specific (or even 
somewhat specific) disability has not been alleged or 
indicated in this particular claim, service connection cannot 
be established.  (The Board realizes that such is not 
necessarily always the case, as the law provides for service 
connection for undiagnosed illness for Persian Gulf veterans; 
however, this veteran is not a Persian Gulf veteran.)  

To the extent that the veteran is claiming a lung disorder, 
skin disorder, a scar about the left hand are related to 
exposure to various agents, the Board points out that these 
claims are currently in appellate status and further 
development of each is being undertaken.  

As noted hereinabove, there is no further development 
required with respect to this claim because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) (West 
2002).





ORDER

Service connection for arthritis of the cervical spine and 
shoulders is denied.  

Service connection for unspecified disability due to gas 
chamber exposure, mustard gas, tear gas, Agent Orange, 
radiation exposure, drug experimentation, and human 
experimentation is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for a lung disability, the appeal 
to this extent is allowed subject to further action as 
discussed hereinabove.  

As new and material evidence has been received to reopen the 
claim of service connection for headaches, the appeal to this 
extent is allowed subject to further action as discussed 
hereinabove.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a hypertensive 
cardiovascular disorder, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for an acute situational 
maladjustment - personality disorder, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for radiation colitis, the 
appeal is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

